Exhibit 10.15
FIRST AMENDMENT TO LEASE
(1344 Crossman Avenue, Sunnyvale)
     THIS FIRST AMENDMENT TO LEASE (“First Amendment”) is made and entered into
as of the 12th day of August, 2009, by and between ARDEN REALTY LIMITED
PARTNERSHIP, a Maryland limited partnership (“Landlord”) and ARUBA NETWORKS,
INC., a Delaware corporation (“Tenant”).
R E C I T A L S:
     A. Landlord and Tenant entered into that certain Standard Office Lease
dated as of November 30, 2007 (the “Lease”), whereby Landlord leased to Tenant
and Tenant leased from Landlord certain space located in that certain building
located and addressed at 1344 Crossman Avenue, Sunnyvale, California (the
“Building”).
     B. By this First Amendment, Landlord and Tenant desire to extend the Term
of the Lease and to otherwise modify the Lease as provided herein.
     C. Unless otherwise defined herein, capitalized terms as used herein shall
have the same meanings as given thereto in the Lease.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
A G R E E M E N T:
     1. The Premises. Landlord and Tenant hereby agree that pursuant to the
Lease, Landlord currently leases to Tenant and Tenant currently leases from
Landlord the entire Building containing a total of 99,427 rentable square feet
(also known as the “Premises”).
     2. Extended Lease Term. The Lease Expiration Date shall be extended such
that the Lease shall expire on July 31, 2016 (“New Expiration Date”). Tenant
shall continue to have an Option to further extend the Term for the entire
Premises beyond the New Expiration Date in accordance with, and subject to,
Article 31 of the Lease; provided, however, that (i) the Option Term specified
in Section 31(a) of the Lease shall be revised to five (5) years, and (ii) in
the second line of Section 31(b) of the Lease, the phrase “ninety-five percent
(95%) of” shall be inserted after the words “shall be equal to”.
     3. Monthly Basic Rental. Notwithstanding anything to the contrary in the
Lease, commencing as of January 1, 2010 and continuing through the New
Expiration Date, Tenant shall pay, in accordance with the provisions of this
Section 3 and subject to abatement pursuant to Section 4 below, Monthly Basic
Rental for the Premises as follows:

                              Monthly Basic Rental Per              Period  
Monthly Basic Rental   Rentable Square Foot
1/1/2010 – 12/31/2010
  $ 104,398.35     $ 1.05  
1/1/2011 – 12/31/2011
  $ 107,381.16     $ 1.08  
1/1/2012 – 12/31/2012
  $ 110,363.97     $ 1.11  
1/1/2013 – 12/31/2013
  $ 114,341.05     $ 1.15  
1/1/2014 – 12/31/2014
  $ 117,323.86     $ 1.18  
1/1/2015 – 12/31/2015
  $ 121,300.94     $ 1.22  
1/1/2016 – 7/31/2016
  $ 124,283.75     $ 1.25  

 



--------------------------------------------------------------------------------



 



     4. Rental Abatement. Notwithstanding anything to the contrary contained in
the Lease or in this First Amendment, and provided that Tenant faithfully
performs all of the terms and conditions of the Lease, as amended by this First
Amendment, Landlord hereby agrees to abate Tenant’s obligation to pay Monthly
Basic Rental for the following months: February, 2010; May, 2010; August, 2010;
November, 2010 and December, 2010. During such abatement periods, Tenant shall
still be responsible for the payment of all of its other monetary obligations
under the Lease, as amended by this First Amendment including, without
limitation, Tenant’s Proportionate Share of Direct Costs. In the event of a
default by Tenant under the terms of the Lease, as amended by this First
Amendment, that results in early termination pursuant to the provisions of
Section 20(a) of the Lease, then as a part of the recovery set forth in
Section 20(a) of the Lease, Landlord shall be entitled to the recovery of the
Monthly Basic Rental that was abated under the provisions of this Section 4.
     5. Improvements to the Premises. Tenant accepts the Premises in its “as is”
condition and acknowledges that Landlord has made no representation or warranty
regarding the condition of the Premises except as expressly provided in the
Lease. However, Landlord shall provide Tenant with a one-time refurbishment
allowance (the “Refurbishment Allowance”) in the amount of Four Hundred
Ninety-Seven Thousand One Hundred Thirty-Five Dollars ($497,135.00) (based on
$5.00 per rentable square foot of the Premises) which may be used by Tenant only
for the design and construction of renovations to the existing leasehold
improvements within the Premises that are to be permanently affixed to the
Premises (the “Refurbished Improvements”). The Refurbished Improvements may
include, without limitation, wall modifications, tile, carpeting, paint and
modifications to the systems of the Building. Any such Refurbished Improvements
shall be constructed in accordance with, and subject to, Article 9 and
Article 10 of the Lease. The Refurbishment Allowance shall be disbursed by
Landlord to Tenant in accordance with the following procedure: Tenant shall
deliver to Landlord: (i) a request for payment of Tenant’s general contractor
(“Contractor”), which Contractor shall be retained by Tenant and shall be
subject to Landlord’s reasonable prior written approval, and which request shall
be approved by Tenant, in a form to be provided by Landlord; (ii) invoices from
all subcontractors, laborers, materialmen and suppliers used by Tenant in
connection with the Refurbished Improvements (such subcontractors, laborers,
materialmen and suppliers, and the Contractor may be known collectively as
“Tenant’s Agents”), for labor rendered and materials delivered to the Premises
for the Refurbished Improvements; (iii) executed unconditional mechanics’ lien
releases from all of Tenant’s Agents which shall comply with the appropriate
provisions, as reasonably determined by Landlord, of California Civil Code
Section 3262(d) and either Section 3262(d)(3) or Section 3262(d)(4); and
(iv) all other information reasonably requested by Landlord. However, to the
extent the Refurbished Improvements constitute cosmetic work (e.g., painting and
installation of carpet or other flooring), a general contractor will not be
required by Landlord. Tenant’s request for payment shall be deemed Tenant’s
acceptance and approval of the work furnished and/or the materials supplied as
set forth in Tenant’s payment request. Promptly thereafter, assuming Landlord
receives all of the applicable information described in items (i) through (iv),
above, Landlord shall deliver a check made payable to Tenant in payment of the
amounts so requested by Tenant (but in no event to exceed the amount of the
Refurbishment Allowance), provided that Landlord does not dispute any request
for payment based on non-compliance of any work with approved construction
drawings, or due to any substandard work. Landlord’s payment of such amounts
shall not be deemed Landlord’s approval or acceptance of the work furnished or
materials supplied as set forth in Tenant’s payment request. Although Tenant may
commence the Refurbished Improvements at any time after mutual execution of this
First Amendment, in no event shall Landlord have any obligation to disburse all
or any portion of the Refurbishment Allowance prior to January 1, 2010 and in no
event shall Tenant be entitled to any unused portion of the Refurbishment
Allowance which is not requested by Tenant in accordance with this Section 5 on
or before December 31, 2010. Tenant acknowledges that the Refurbished
Improvements will be performed during the Lease Term, that Tenant shall be
entitled to conduct business throughout the course of construction of such
renovations, but Tenant shall not be entitled to any abatement of Rent (except
as expressly provided in Section 4 of this First Amendment above), nor shall
Tenant be deemed to be constructively evicted from the Premises as a result of
the construction of such renovations.
     6. Security Deposit. Tenant has previously deposited with Landlord Three
Hundred Two Hundred Fifty Thousand 00/100 Dollars ($250,000.00) as a Security
Deposit under the Lease. Landlord agrees that Tenant shall not be required to
deposit an additional Seventy-Eight

-2-



--------------------------------------------------------------------------------



 



Thousand One Hundred Nine and 10/100 Dollars ($78,109.10) as an addition to the
Security Deposit as otherwise required under Article 4 of the Lease. Provided
that (i) an Event of Default does not then exist under Section 19(a) of the
Lease, and (ii) circumstances do not then exist that would, with notice or lapse
of time, or both, constitute an Event of Default, commencing within the month of
December, 2010, Landlord shall deduct from the Security Deposit the Monthly
Basic Rental which becomes due under the Lease (as amended) until the Security
Deposit has been reduced to One Hundred Twenty-Four Thousand Two Hundred
Eighty-Three and 75/100 Dollars ($124,283.75), at which time Landlord shall
retain such amount as the Security Deposit for the remainder of the Term and
Tenant shall not be entitled to any further credit against Monthly Basic Rental.
The penultimate sentence of Article 4 of the Lease (which begins
“Notwithstanding anything to the contrary contained in this Article 4, in the
event that Tenant, at the expiration of the thirty-fifth (35th) month ...”)
shall be deleted and shall be of no force or effect.
     7. Assignment and Subletting. The penultimate paragraph of Article 15 of
the Lease shall be deleted and shall be of no further force or effect and the
following shall be substituted:
“Notwithstanding anything to the contrary contained in this Article 15, except
as provided in the next grammatical paragraph below, Landlord shall have the
option, by giving written notice (“Recapture Notice”) to Tenant within fifteen
(15) days after Landlord’s receipt of a request for consent to a proposed
Transfer for all or substantially all of the Premises for all or substantially
all of the remainder of the Term, to terminate this Lease. However, if Landlord
delivers a Recapture Notice to Tenant, Tenant may, within ten (10) days after
Tenant’s receipt of the Recapture Notice, deliver written notice to Landlord
indicating that Tenant is rescinding its request for consent to the proposed
Transfer, in which case such Transfer shall not be consummated and this Lease
shall remain in full force and effect. Tenant’s failure to so notify Landlord in
writing within said ten (10) day period shall be deemed to constitute Tenant’s
election to allow the Recapture Notice to be effective.
     8. Condition of Premises Upon Expiration. Landlord agrees that
notwithstanding anything to the contrary provided in the Lease, upon expiration
or earlier termination of the Lease, Tenant shall have no obligation to remove
any Alterations or Improvements from the Premises which exist as of the date of
this First Amendment.
     9. Brokers. Each party represents and warrants to the other that no broker,
agent or finder negotiated or was instrumental in negotiating or consummating
this First Amendment other than Cornish and Carey Commercial (representing
Tenant) who shall be compensated by Landlord pursuant to a separate agreement.
Each party further agrees to defend, indemnify and hold harmless the other party
from and against any claim for commission or finder’s fee by any other person or
entity who claims or alleges that they were retained or engaged by the first
party or at the request of such party in connection with this First Amendment.
     10. Defaults. Tenant hereby represents and warrants to Landlord that, as of
the date of this First Amendment, Tenant is in full compliance with all terms,
covenants and conditions of the Lease and that there are no breaches or defaults
under the Lease by Landlord or Tenant, and that Tenant knows of no events or
circumstances which, given the passage of time, would constitute a default under
the Lease by either Landlord or Tenant.
     11. Signing Authority. Concurrently with Tenant’s execution of this First
Amendment, Tenant shall provide to Landlord reasonable evidence of the authority
of the individuals executing this First Amendment on behalf of Tenant.
     12. No Further Modification. Except as set forth in this First Amendment,
all of the terms and provisions of the Lease shall continue to apply and shall
remain unmodified and in full force and effect. Effective as of the date hereof,
all references to the “Lease” shall refer to the Lease as amended by this First
Amendment.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this First Amendment has been executed as of the day
and year first above written.

              “LANDLORD”   ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership    
 
           
 
  By:   ARDEN REALTY, INC.,    
 
      a Maryland corporation    
 
      Its: Sole General Partner    

                 
 
  By:   /s/ Joaquin de Monet                  
 
      Its:   President & CEO    
 
         
 
   

              “TENANT”   ARUBA NETWORKS, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Alexa King    
 
  Print Name:  
 
   
 
  Title:  
 
General Counsel    
 
     
 
   
 
           
 
  By:   /s/ Alexa King    
 
  Print Name:  
 
   
 
  Title:  
 
General Counsel    
 
         

-4-